     Case 2:18-cv-00561-APG-NJK Document 70 Filed 12/28/20 Page 1 of 2




1     ANDREW C. GREEN, ESQ.
      Nevada Bar No. 9399
2     RIKKI J. HEVRIN, ESQ.
      Nevada Bar No. 13738
3     KOELLER NEBEKER CARLSON
        & HALUCK, LLP
4     400 S. 4th Street, Suite 600
      Las Vegas, NV 89101
5     Phone: (702) 853-5500
      Fax: (702) 853-5599
6     Andrew.green@knchlaw.com
      Rikki.hevrin@knchlaw.com
7     Attorneys for Defendant,
      OHIO SECURITY INSURANCE COMPANY
8
                                 UNITED STATES DISTRICT COURT
9
                                      DISTRICT OF NEVADA
10
      BRETT PRIMACK, individually,             )        CASE NO.: 2:18-cv-00561-APG-NJK
11                                             )
                                   Plaintiff,  )        STIPULATION AND ORDER TO
12                                             )        EXTEND TIME FOR JOINT
      vs.                                      )        PRETRIAL ORDER
13                                             )
      OHIO SECURITY INSURANCE COMPANY, )                (Second Request)
14    a foreign corporation; and DOES I-X,     )
      inclusive, and ROE CORPORATIONS I-X,     )
15    inclusive,                               )
                                               )
16                                 Defendants. )
17           COMES NOW, Defendant, OHIO SECURITY INSURANCE COMPANY
18    (hereinafter referred to as “Defendant”), by and through its attorneys, the law firm of
19    KOELLER, NEBEKER, CARLSON & HALUCK, LLP, and Plaintiff, BRETT PRIMACK,
20    (hereinafter “Plaintiff”), by and through his counsel of record, Eric R. Blank, Esq. of LAW
21    OFFICES OF ERIC R. BLANK, P.C., hereby stipulate and request that the time to submit the
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
                                          Page 1 of 2                                609977
     Case 2:18-cv-00561-APG-NJK Document 70 Filed 12/28/20 Page 2 of 2




1     Joint Pretrial Order be extended by twenty-one (21) days and will now be due on January 12,

2     2021. The request for extension is due to absences associated with precautions for COVID-19.

3     Specifically, the main paralegal working with Plaintiff’s counsel on this case has been

4     hospitalized with COVID-19 related issues and has been unable to work since December 4,

5     2020. The parties hope and anticipate that this additional time would allow for the staffing

6     issues related to handling this case to resolve so that this Joint Pretrial Order can be completed

7     per the Court’s Order.

8      DATED this 22nd day of December, 2020.              DATED this 22nd day of December, 2020.
9      KOELLER, NEBEKER, CARLSON                          LAW OFFICES OF ERIC R. BLANK, P.C.
        & HALUCK, LLP
10

11     By:     /s/ Andrew Green_                          By:      /s/ Eric R. Blank____
             ANDREW C. GREEN, ESQ.                              ERIC R. BLANK, ESQ.
12           Nevada Bar No. 9399                                Nevada Bar No. 6910
             RIKKI J. HEVRIN, ESQ.                              7860 W. Sahara Avenue, Suite 110
13           Nevada Bar No. 13738                               Las Vegas, NV 89117
             400 S. 4th Street, Suite 600                       Attorneys for Plaintiff,
14           Las Vegas, NV 89101                                BRETT PRIMACK
             Attorneys Defendant,
15           OHIO SECURITY INSURANCE
             COMPANY
16
                                                   ORDER
17
               IT IS HEREBY ORDERED.
18
               DATED this 28th       day of December, 2020.
19

20
                                                     DISTRICT COURT JUDGE
21
      Respectfully Submitted By:
22
      KOELLER, NEBEKER, CARLSON
23     & HALUCK, LLP
24    By:       _____________
            ANDREW C. GREEN, ESQ.
25          Nevada Bar No. 9399
            RIKKI J. HEVRIN, ESQ.
26          Nevada Bar No. 13738
            400 S. 4th Street, Suite 600
27          Las Vegas, NV 89101
            Attorneys for Defendant,
28          OHIO SECURITY INSURANCE COMPANY
                                            Page 2 of 2                                     609977
